 It gives me great pleasure to express to Mr. Kittani, on behalf of Kuwait, our warmest and most heartfelt congratulations on his election to the presidency of the current session of the General Assembly. His election is a testimony to the high esteem in which he is held in international circles, as a man of vast experience and outstanding competence. The trust which the General Assembly has placed in him is not only a recognition of his personal attributes but also a symbolic acknowledgment by the international community of the role played by the sister State of Iraq in international bodies. It is a privilege to have presiding over our meetings a man of great and long experience of the activities of this world Organization, a man who has played a remarkable role in supporting the purposes and principles of the Charter of the United Nations. While wishing him the greatest success in presiding over this session, I would like to pay tribute to his predecessor, Mr. Rudiger von Wechmar, the President of the
thirty-fifth session and the eighth emergency special session of the General Assembly, who displayed a high degree of competence and wisdom during his presidency.
170.	I should also like to pay a tribute, on behalf of Kuwait, to the SecretaryGeneral for the efforts he has made to promote world peace and security, and to express our appreciation of his quiet diplomacy and the remarkable way he uses his good offices to ease tensions in various parts of the world.
171.	Kuwait, which believes that the international Organization is a miniature image of the community of nations, wishes to congratulate the State of Vanuatu and the State of Belize on joining the United Nations, and would also like to express its belief that those new Members will fulfill their international commitments and play their part in shouldering international responsibilities with great competence.
172.	The current international situation is marked by signs of a deterioration in international relations. We detect in those signs a threat to the policies of detente, the existence of which previously constituted one of the most encouraging safeguards of world peace and security. Its absence could lead to a recurrence of the cold war, which once led us to the dangerous policies of brinkmanship.
173.	There are also unfortunate indications of the re emergence of the arms race, particularly in the nuclear sphere, and that coincides with a worsening of the world economic crisis and an increase in the spread of poverty and famine in the world.
174.	Furthermore, the independence, sovereignty and territorial integrity of various nations are being jeopardized by the conflict between the major Powers. It is regrettable that the lofty concept of the force of right as a source of peace is now being replaced by a new and dangerous concept which relies on military force as a source of legality and an effective instrument in international relations.
175.	The tendency to resort to the use of military force, or t* e threat of it, has increased substantially, to the extent that it has been coupled in some cases with military intervention and occupation. As a result, we feel we are drifting back to the law of the jungle and the gunboat diplomacy that permeated relations among nations in the dark ages, and drifting away from the Charter of the United Nations and the rules of international law.
176.	Kuwait, sensing the potential dangers in the present world situation, would like to appeal for rapid measures to improve international relations, eliminate the causes of tension and translate the principles of the Charter into action. Kuwait also endorses the idea of convening a world conference on disarmament, to be attended by all nations and to be preceded by adequate preparations in order to guarantee a considerable degree of success.
177.	The situation on our Asian continent is no better than anywhere else, thanks to the increasing competition between the big Powers, particularly the Soviet Union and the United States, for a military presence in the Indian Ocean and the Arabian Sea. Naval fleets are also being stationed closer and closer to our area on pretexts that are not acceptable to our people.
178.	Kuwait has supported from the outset the efforts being made to make the Indian Ocean a zone of peace. We appreciate the efforts made so far by the AD Hoc Committee on the Indian Ocean in preparation for the convening, we hope at an early date, of a conference to discuss this matter.
179.	The nations of the Indian Ocean area have in the past suffered a lot from bigPower conflicts. This has led to the realization by those nations of the potential dangers of 'such bigPower activities. Therefore, the time has come to conclude an international agreement proclaiming the Indian Ocean a zone of peace.
180.	Kuwait strongly believes in the idea of regional cooperation among States, since such cooperation among like-minded States of any region plays a role in easing any tensions which may arise in that region. It also increases the possibility of the most effective exploitation of the natural resources and the safeguarding of the economic development of the countries of the area in a more scientific and coordinated manner. The Arab Gulf States, in accordance with their strong belief in this principle, have therefore taken the constructive step of establishing the Gulf Cooperation Council, which, as the Council's charter provides, aims at "achieving a greater degree of coordination and integration in all fields and [at] forging closer relations between its members".
181.	We believe that that Council will make an effective contribution to stability in the area and will help to prevent foreign intervention in issues which are the concern of the Gulf States alone.
182.	Kuwait believes that responsibility for the security and protection of the Gulf rests with the Gulf States alone. We therefore oppose policies designed to make people believe that the area needs some kind of foreign military presence, whether in the form of the so-called rapid deployment force or in that of military facilities in certain areas. It is Kuwait's conviction that the propagation of such ideas is detrimental to the stability of this vital area of the world and creates an undesirable competition between the superPowers in our backyard.
183.	The world suffers today more than at any time in the past from an increasing number of international problems on which the fate of world peace and the future of mankind depend. The continued deterioration of the situation in Afghanistan constitutes a direct threat not only to the security and sovereignty of the surrounding countries, but to the international community in general. We therefore call for the acceleration of efforts to find a peaceful and just solution to the Afghanistan crisis, in accordance with the General Assembly resolutions calling for the withdrawal of foreign troops from Afghanistan and supporting the right of the people of Afghanistan to self-determination and the establishment of the political system which it considers suitable, without foreign interference. We also support the right of the Afghan refugees to return to their country, as called for in the New Delhi Declaration of February 1981, at the Conference of Ministers for Foreign Affairs of NonAligned Countries [see A/36/116 and Corr. 1, annex].
184.	We are also greatly concerned by the continuance of the IraqIran war and hope that the peaceful efforts to end the war in such a way as to guarantee peace, legality and justice will be continued.
185.	Only a few days ago the General Assembly wound up the eighth emergency special session convened to discuss the question of Namibia and adopted resolution ES8/2 condemning South Africa for its continued control and occupation of that Territory and reiterating the principles which we have always supported but which South Africa continues to ignore.
186.	We believe that the five Western countries, particularly the United States, should carry out the historic responsibilities they assigned themselves and exert effective pressure on South Africa to implement Security Council resolution 435 (1978).
187.	We should also like to express our support for and solidarity with the black majority in South Africa in their bitter struggle against the odious policies of apartheid pursued by the South African regime, the continuance of which is a disgrace to all of mankind. The Government of Kuwait therefore continues to support the imposition of comprehensive sanctions against that racist regime in order to force it to comply with United Nations resolutions.
188.	There is no doubt that the present strained relations between the two superPowers and their gradual abandonment of the policy of detente will lead to a fierce competition, which will revitalize the efforts by those superPowers to polarize as many small nations as possible and entice them somehow into one of the two camps, East or West. That will in turn undoubtedly increase the responsibilities of the nonaligned nations, which should have at the top of their list of priorities opposition to alignments, polarization and the creation of military bases or spheres of influence.
189.	The nonaligned nations are celebrating the twentieth anniversary of their first summit conference, which marked the emergence of that group, which has played and continues to play a major role in organizing the troubled world of today.
190.	In spite of the fact that the path of nonalignment has always been fraught with difficulties, nonaligned policies have remained steadfast and have asserted themselves in the midst of the events of the last two decades. I would be remiss if I did not express appreciation of the efforts made by those nations to bring about fundamental changes in international institutions, such as the elimination of the remaining pockets of colonialism, the settlement of the differences between various nations of the group by peaceful means, the elimination of unjust economic and social conditions, the preservation of spiritual and human values and the reinforcement of the democratic spirit in international relations.
191 Any talk about the ideals of the Charter of the United Nations, human rights or the principles of justice will be meaningless as long as the Middle East crisis, particularly the core of that crisis the cause of the Palestinian people, who have suffered the bitterness of dispersion, oppression, dispossession and the denial of their national rights for more than three decades remains unresolved.
192.	It is indeed an appalling irony that a great Power, which should be fulfilling its special international responsibilities in its capacity as a permanent member of the Security Council, which was originally set up to preserve peace and security namely, the United States should instead play such a part in creating and fomenting the main problem threatening world peace and security in our time, one of the most important and most sensitive regions in the world, the Middle East.
193.	Had it not been for continued United States support and assistance and the reluctance of the United States Government to adopt a balanced policy which would take into consideration the interests of all parties, within the framework of the principles reflecting the wishes of the international community, international justice, the Charter of the United Nations and the resolutions of the General Assembly and the Security Council, Israel would not have been able to continue its occupation of Arab territories or its refusal to allow the Palestinian people to exercise their legitimate national rights.
194.	The deteriorating situation in Lebanon drains the Arab joint effort to establish peace in the Middle East. Together with its sister Arab members of the Supreme Arab Follow-up Committee, Kuwait continues to exert every effort to establish peace and stability in Lebanon and to preserve its security, sovereignty, independence, territorial integrity and unity under its legitimate authority. We are hopeful that those efforts will bear fruit. We shall pursue our efforts until a normal and peaceful situation is restored in the area. We believe, however, that the main guarantee of the restoration of peace in Lebanon is the cessation of Israel's aggressive practices and persistent attempts to interfere in Lebanese affairs, and the discontinuance of Israel's brutal attacks against the innocent Lebanese people and its violations of Lebanon's sovereignty and territorial integrity.
195.	A new dimension in Israeli designs was revealed by its attack last June on Iraqi nuclear installations, which constituted an encroachment on the rights of all nations and the aspirations of all peoples to develop their economies so as to serve their development objectives and to utilize their resources so as to achieve progress and prosperity.
196.	The United States bears a special responsibility to put a stop to Israel's irresponsible actions, since by its total support it has turned Israel into the main source of danger to the security of the region.
197.	On the other hand, the question of Palestine remains pivotal for the Middle East, and unless that issue is resolved in a manner which will safeguard the legitimate national rights of the Palestinian people, particularly its right to self-determination and the creation of its own State, the general situation in the Middle East will not change; in fact, it will become more dangerous and more explosive, as proved by the events of the last few months.
198.	We have been proved right about what we have been saying since the signing of the Camp David accords that this process was anything but conducive to peace in the Middle East and that it was, in effect, a process which would only increasingly complicate the situation. The claim that was made and is still being repeated that there is no alternative to peace has also been proved to be a fallacy by the fact that peace has not been achieved and the expansionist designs and aggressive attitude of Israel have not diminished. It is our conviction that the following elements are essential for the achievement of genuine peace in the Middle East.
199.	The first is the participation of all the principal parties to the issue in the settlement process. The most important among those parties is the Palestine Liberation Organization [PLO], the sole legitimate representative of the Palestinian people. The absolute loyalty to the PLO expressed by the Palestinian people, especially by those who live in the West Bank and Gaza who, despite the brutalities of a coercive occupation authority, have resisted" all efforts to weaken their loyalty to the PLO, should be clearcut proof to anyone who has any doubts on the matter. This fact has been recognized by most Member States. The facts of the situation also prove that the only solution is to recognize the fact that the...PLO exists and that it enjoys the absolute support of the people of Palestine.
200.	Secondly, Israel must withdraw from all the occupied Arab territories, including the Holy City of Jerusalem. The pretext of security requirements resorted to by Israel in an effort to disguise its expansionist designs is but a flimsy argument that does not deceive anyone.
201.	Thirdly, like  other peoples in the world, the Palestinian people should be guaranteed the right to self-determination and the right to have its own independent State. The right of the Palestinian refugees to repatriation, in accordance with the relevant General Assembly resolutions, should also be safeguarded.
202.	A new element has recently emerged in United StatesIsraeli relations and is being referred to as "strategic cooperation" between the two countries. This cooperation, we believe, will have negative effects and will place more obstacles in the way of any effort to achieve peace in the Middle East.
203.	Kuwait would like to state the following in this respect.
204.	First of all, such cooperation is in our view an ill conceived venture aimed at confronting a fictitious danger which the United States and Israel wish to impose on our area. It is our duty therefore to dispel this illusion, which has been blown up out of all proportion, for it only serves to cloud the facts and draw the entire area towards a new war, with grave consequences for world peace and security.
205.	Secondly, this cooperation will make the Middle East region once again a hotbed of alliances, spheres of influence and the cold war, the consequences of which will have their impact on the commitment of the Arab nations to the policy of nonalignment, which is indispensable to our peoples.
206.	Thirdly, this cooperation will upset the necessary balance in the policy of a Power that plays a major role in the efforts to resolve the Middle East crisis.
207.	We believe that the responsibility for rejecting and resisting this new strategic co operation should not lie with the Middle East States alone, but should be shared by ail peace-loving nations, since the responsibility for world peace and security is a collective one.
208.	In the last two decades the world has been liberated from political colonization and must now be liberated front economic imperialism. We support that course, in which Kuwait has played an important role. However, I should like to emphasize the unavoidable necessity of resolving the question of political justice inherent in the Palestine issue before we are able to assume the economic role we aspire to play. Political justice is the cornerstone of economic justice. Any negotiations on socioeconomic justice in the world as a whole will therefore be pointless if political justice is not achieved in our part of the world. The continuance of an unresolved Palestine question would undoubtedly affect that role, as this question is taking up much of our energies.
209.	The world economic situation is characterized by increasing rates of inflation in all the countries of the world, an increase in the national product at a lesser rate than the increase in population, an increase in the rate of unemployment, an increase in rates of interest and an increase in foreign debt.
210.	The advanced nations bear a responsibility to share in the solution of the economic problems of the developing nations, since they have been responsible for the present recession in the world economic situation.
211.	The convening by the developing nations of the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas in May 1981, on the eve of the failure of the preparatory attempts to launch the global negotiations, has served as an incentive for these nations to look for ways and means of developing their economies on the basis of cooperation.
212.	We favor the efforts by the world community to conserve energy, but we should like to mention that the responsibility for meeting world energy needs does not rest with the oil-producing countries alone. The advanced nations should embark more seriously on efforts to develop alternative sources of energy and should cooperate with developing nations to explore those sources. The advanced nations undoubtedly have sufficient resources and technical and human capabilities to achieve this objective.
213.	Kuwait and other Arab and developing nations are exerting every possible effort to help the Third United Nations Conference on the Law of the Sea resolve its present dilemma, which will not be done unless the obstacles impeding the investment in and utilization of the resources of the sea in an Organized manner for the benefit of this generation as well as the future generations are eliminated.
214.	The State of Kuwait appreciates the importance of the serious participation of the Government of the United States of America in the current negotiations so that the Conference does not lose the momentum it gained in its past sessions. We hope that the new United States Administration will change its stand regarding future negotiations so that the Conference can consolidate the positive achievements resulting from 10 years of intensive efforts and be able to complete its deliberations in 1982.
215.	In conclusion, I should like to wish this important session all success in helping to translate the resolutions and recommendations of the previous sessions into action, thereby fulfilling the hopes underlying them.
